DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 4 April 2022 and the interview held 16 May 2022, the examiner enters amendments as an examiner’s amendment rendering claim(s) 1, 11, 16, and 18-20 is/are amended, claim(s) 3, 13, 14, and 17 is/are cancelled. Therefore, claims 1, 2, 4-12, 15, 16, and 18-20 are presently pending in the application, of which, claim(s) 1, 11, and 16 is/are presented in independent form.

No IDS has been received.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jesse Bennett on 16 May 2022.

The application has been amended as follows: 

In the specification:
[0066] Data plane 410 may include any on-premises computing or storage system, such as a local computing environment, intranet, or local network of an enterprise or other organization. In this example, data plane 410 can include an on-premises data source 430, such as client computers 1104-1108 in the example of FIG. 11 below, or a computing system such as computing system 1200 in the example of FIG. 12 below, and is not limited by the present disclosure. In some embodiments, data plane 410 might not be on-premises, but still might not be accessible by cloud platform 420 or generator SDK[[ 440]] 480. For example, data plane 410 might itself be Internet- or cloud-based, but be geographically or physically separated, or separated by security settings, from cloud platform 420, and is not limited by the present disclosure.

In the claims:
1. (Currently Amended) A method, comprising:
receiving, by a server and from a remote client, sample statistics describing data, the data corresponding to an attribute of a database relation;
generating, on the server and based at least in part on the received sample statistics, a simulated dataset corresponding to the attribute of the database relation; [[and]]
building a simulated database relation based at least in part on the simulated dataset;
generating, based at least in part on the simulated dataset, pipeline instructions associated with a database pipeline; and
deploying the generated pipeline instructions to the remote client.

2. (Original) The method of claim 1, wherein the sample statistics characterize a distribution of the data corresponding to the attribute.

3. (Canceled)

4. (Original) The method of claim 3, wherein the remote client is configured to:
receive the pipeline instructions; and
execute the pipeline instructions using the data corresponding to the attribute of the database relation.

5. (Original) The method of claim 1, wherein generating the simulated dataset further comprises generating pseudo-random data values according to a distribution, the distribution having population statistics matching the received sample statistics.

6. (Original) The method of claim 5, further comprising obtaining a seed value, and wherein generating the pseudo-random data values further comprises seeding a pseudo-random generator with at least the obtained seed value.

7. (Original) The method of claim 1, wherein the remote client is configured to determine the sample statistics describing the data.

8. (Original) The method of claim 1, further comprising:
receiving, by the server and from the remote client, updated sample statistics describing updated data, the updated data corresponding to the attribute of the database relation; and
updating, on the server and based at least in part on the updated sample statistics, the simulated dataset.

9. (Original) The method of claim 1, wherein the attribute comprises a column of an on-premises database table, and wherein the data corresponding to the attribute is stored within the column.

10. (Original) The method of claim 1, wherein the received sample statistics describing the data comprise information other than the data, and wherein a size of the received sample statistics does not depend on a size of the data.

11. (Currently Amended) A system, comprising:
one or more processors; and
a memory configured to store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
receive, from a remote client, sample statistics describing data, the data corresponding to an attribute of a database relation;
generate, based at least in part on the received sample statistics, a simulated dataset corresponding to the attribute of the database relation; [[and]]
build a simulated database relation based at least in part on the simulated dataset;
generate, based at least in part on the simulated dataset, pipeline instructions associated with a database pipeline; and
deploy the generated pipeline instructions to the remote client.

12. (Original) The system of claim 11, wherein the sample statistics characterize a distribution of the data corresponding to the attribute.

13. (Canceled)

14. (Canceled)

15. (Original) The system of claim 11, wherein generating the simulated dataset further comprises generating pseudo-random data values according to a distribution, the distribution having population statistics matching the received sample statistics, and wherein the processors are further caused to obtain a seed value, and wherein generating the pseudo-random data values further comprises seeding a pseudo-random generator with at least the obtained seed value.

16. (Currently Amended) A non-transitory computer-readable medium
storing computer-executable instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving, from a remote client, sample statistics describing data, the data corresponding to an attribute of a database relation;
generating, based at least in part on the received sample statistics, a simulated dataset corresponding to the attribute of the database relation; [[and]]
building a simulated database relation based at least in part on the simulated dataset;
generating, based at least in part on the simulated dataset, pipeline instructions associated with a database pipeline: and
deploying the generated pipeline instructions to the remote client.

17. (Canceled)

18. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the operations further comprise: 
receiving, from the remote client, updated sample statistics describing updated data, the updated data corresponding to the attribute of the database relation; and
updating, based at least in part on the updated sample statistics, the simulated dataset.

19. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the attribute comprises a column of an on-premises database table, and wherein the data corresponding to the attribute is stored within the column.

20. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the received sample statistics describing the data comprise information other than the data, and wherein a size of the received sample statistics does not depend on a size of the data.

Allowable Subject Matter
In view of the examiner’s amendment supra, the objection to the drawings/specification is withdrawn, as are the rejections under 35 USC 112, 101, and 103. Claims 1, 2, 4-12, 15, 16, and 18-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165